USCA11 Case: 21-12309      Date Filed: 02/04/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12309
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DARYL REED,
a.k.a. Short,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:11-cr-20431-KMM-4
                   ____________________
USCA11 Case: 21-12309         Date Filed: 02/04/2022    Page: 2 of 6




2                      Opinion of the Court                 21-12309

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Daryl Reed appeals pro se the district court’s denial of his
motion for compassionate release, pursuant to 18 U.S.C.
§ 3582(c)(1)(A). He argues that the district court erred in finding
that he did not show an extraordinary and compelling reason for
release based on the COVID-19 pandemic and his health issues,
particularly obesity, cardiomyopathy, and hypertension.
                                  I.
       On July 29, 2011, Reed pleaded guilty to six counts of con-
spiracy to possess, with intent to distribute, cocaine in violation of
21 U.S.C §§ 841 and 846. On October 21, 2011, Reed was sentenced
to concurrent terms of incarceration for 222 months, followed by
5 years supervised release and incarceration for 222 months, fol-
lowed by 3 years supervised release.
       Due to COVID-19, Reed brought a motion for compassion-
ate release in the district court. Specifically, Reed argued that his
medical conditions of hypertension, obesity, an enlarged heart, and
others put him at a higher risk of serious illness from COVID-19.
The record shows that Reed contracted COVID-19 during his in-
carceration and recovered. Reed was asymptomatic throughout
his infection. Further, Reed was offered a COVID-19 vaccination,
but refused it.
       The district court found that Reed failed to demonstrate ex-
traordinary and compelling circumstances warranting release. In
USCA11 Case: 21-12309         Date Filed: 02/04/2022      Page: 3 of 6




21-12309                Opinion of the Court                          3

particular, the district court noted that Reed had previously con-
tracted COVID-19 and remained asymptomatic. Thus, Reed’s con-
cern that his medical conditions could lead to a serious illness from
COVID-19 was speculative. Further, the district court emphasized
that Reed’s medical conditions were generally under control
through medication. Lastly, the fact that Reed elected not to re-
ceive a COVID-19 vaccine weighed against a finding of an extraor-
dinary and compelling reason for release.
        Additionally, the district court noted that the 18 U.S.C. §
3553(a) factors weighed against Reed’s release. Reed has multiple
felony convictions including convictions for murder, robbery, nar-
cotics offenses, and firearm offenses. Thus, Reed’s criminal history
and the nature of his prior felony offenses strongly weighed against
his release. As a result, the district court denied Reed’s motion for
compassionate release and this appeal followed.
                                      II.
       A determination about a defendant’s eligibility for a
§ 3582(c) sentence reduction is reviewed de novo. United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021), cert. denied, 142 S. Ct.
583 (2021). However, we review a district court’s denial of a pris-
oner’s § 3582(c)(1)(A) motion for an abuse of discretion. United
States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district court
abuses its discretion if it applies an incorrect legal standard, follows
improper procedures in making the determination, or makes find-
ings of fact that are clearly erroneous.” Id.
USCA11 Case: 21-12309          Date Filed: 02/04/2022      Page: 4 of 6




4                       Opinion of the Court                   21-12309

       “While we read briefs filed by pro se litigants liberally, issues
not briefed on appeal by a pro se litigant are deemed abandoned.”
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam)
(internal citation omitted). “When an appellant fails to challenge
properly on appeal one of the grounds on which the district court
based its judgment, he is deemed to have abandoned any challenge
of that ground, and it follows that the judgment is due to be af-
firmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c). United States v. Jones, 962 F.3d 1290, 1297 (11th Cir.
2020), cert. denied, 141 S. Ct. 2635 (2021). Section 3582(c) has been
amended by § 603(b) of the First Step Act and now provides that:
       [T]he court, upon motion of the Director of the Bu-
       reau of Prisons [(BOP)], or upon motion of the de-
       fendant after the defendant has fully exhausted all ad-
       ministrative rights to appeal a failure of the [BOP] to
       bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is ear-
       lier, may reduce the term of imprisonment . . . , after
       considering the factors set forth in [18 U.S.C. §]
       3553(a) to the extent that they are applicable, if it finds
       that . . . extraordinary and compelling reasons war-
       rant such a reduction . . . and that such a reduction is
       consistent with applicable policy statements issued by
       the [United States] Sentencing Commission.
USCA11 Case: 21-12309         Date Filed: 02/04/2022    Page: 5 of 6




21-12309               Opinion of the Court                         5

18 U.S.C. § 3582(c)(1)(A).
       Thus, to grant a reduction under § 3582(c)(1)(A), district
courts must find that three necessary conditions are satisfied: “sup-
port in the § 3553(a) factors, extraordinary and compelling reasons,
and adherence to [United States Sentencing Guidelines] § 1B1.13’s
policy statement,” and the absence of even one forecloses a sen-
tence reduction. United States v. Tinker, 14 F.4th 1234, 1237–38
(11th Cir. 2021) (per curiam).
                                    III.
       Reed has abandoned any challenge to the district court’s
finding that the 18 U.S.C. § 3553(a) factors weigh against granting
him compassionate release because he does not address it in his
brief. See Timson, 518 F.3d at 874; Sapuppo, 739 F.3d at 680. In
addition to finding that Reed did not demonstrate extraordinary
and compelling circumstances, the district court found that the §
3553(a) factors weighed strongly against Reed’s release due to his
history of serious felony offenses. In particular, the district court
emphasized several of the § 3553(a) factors, such as the deterrence
of criminal conduct, the seriousness of Reed’s conduct, the need to
protect the public, and the disparities that Reed’s early release
would create among defendants with similar records. 18 U.S.C. §
3553(a)(2)(A)–(C), (a)(6). Since support in the § 3553(a) factors is a
necessary condition for compassionate release under §
3582(c)(1)(A), the finding that the § 3553(a) factors strongly
weighed against Reed’s release was sufficient basis alone to deny
Reed’s motion for compassionate release. Tinker, 14 F.4th at 1237–
USCA11 Case: 21-12309     Date Filed: 02/04/2022   Page: 6 of 6




6                    Opinion of the Court             21-12309

38. Because Reed fails to challenge an independent ground upon
which the district court based its judgment, we affirm.
      AFFIRMED.